FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30293

               Plaintiff - Appellee,             D.C. No. 2:08-cr-02070-LRS

  v.
                                                 MEMORANDUM *
MATILDA LUCILLE JIM,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Matilda Lucille Jim appeals from the district court’s judgment and

challenges the 31-month term of supervised release imposed following revocation

of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jim contends that the district court procedurally erred by failing to explain

adequately the basis for imposing a 31-month term of supervised release. The

record reflects that the court considered Jim’s arguments and adequately explained

the reasons for the sentence, including safety to the public and incentive for Jim to

comply with the term of supervised release. See United States v. Carty, 520 F.3d

984, 992 (9th Cir. 2008) (en banc).

      Jim also contends that her sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Jim’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in

light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of the

circumstances, including Jim’s history and the need to protect the public. See id.;

United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007).

      AFFIRMED.




                                           2                                   12-30293